FILED
                             NOT FOR PUBLICATION                            MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERLINDA DOMINGUEZ,                               No. 11-15099

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00094-SOM-
                                                 BMK
  v.

ROY CHANG; et al.,                               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Erlinda Dominguez, an attorney, appeals pro se from the district court’s

judgment dismissing her diversity action alleging legal malpractice against her

former attorneys. We have jurisdiction under 28 U.S.C. § 1291. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004). We

affirm.

      The district court properly dismissed Counts I through III, and the part of

Count IV that was premised on pre-judgment conduct, as time-barred because

Dominguez filed this action more than six years after she knew or should have

known of defendants’ purported negligence. See Blair v. Ing, 21 P.3d 452, 469 &

n.12, 472 (Haw. 2001) (under Hawaii law, a six-year statute of limitations applies

to legal malpractice claims, and the statute begins to run when the plaintiff knew or

should have known of the defendant’s negligence); see also Carvalho v.

Raybestos-Manhattan, Inc., 794 F.2d 454, 456 (9th Cir. 1986) (“A cause of action

accrues under Hawaii law when the plaintiff knows, or through the exercise of

reasonable diligence should know, of his injury, the defendant’s negligence (or

violation of a duty), and the causal connection between the two.”).

      The district court properly dismissed the remainder of Count IV because

Dominguez failed to allege sufficient facts to show that defendants’ post-judgment

conduct amounted to legal malpractice. See Thomas v. Kidani, 267 P.3d 1230,

1234 (Haw. 2011) (setting forth the elements of a legal malpractice claim under

Hawaii law and discussing causation).

      The district court did not abuse its discretion by declining to apply the law of


                                          2                                    11-15099
the case doctrine to the motion to dismiss because the issues in question were not

decided explicitly or by necessary implication in the order granting Dominguez

leave to file the first amended complaint. See United States v. Lummi Indian Tribe,

235 F.3d 443, 452-53 (9th Cir. 2000) (setting forth the standard of review and

discussing the law of the case doctrine).

      Dominguez’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                            3                                 11-15099